Citation Nr: 0111792	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-20 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right distal radius.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left distal radius.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from February 1979 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


REMAND

The veteran claims that increased ratings are warranted for 
his service-connected PTSD and for residuals of fractures of 
the right distal radius and the left distal radius. 

A review of the record reveals that the veteran has been 
hospitalized on numerous occasions in the last few years as a 
result of psychiatric symptomatology, to include 
manifestations associated with PTSD.  

The most recent VA psychiatric examination was conducted in 
November 1999.  At that time his Global Assessment of 
Functioning (GAF) score attributable to PTSD was reported as 
50.  

In February 2001, the veteran's VA physician reported that 
the veteran had diagnoses of PTSD, bipolar disorder, and 
sleep apnea.  He related that the veteran had been very 
symptomatic and disabled by his psychiatric conditions.  He 
further opined that the veteran was totally disabled with 
regard to regular employment, although he did not specify the 
disabilities causing such unemployability.  The VA physician 
also reported a number of physical disabilities.  The 
veteran's GAF was reported as 35, although the examiner did 
not express an opinion as to the extent of disability 
resulting from PTSD alone.

Since the November 1999 examination, the veteran has reported 
that his symptoms had worsened.  The records from the 
veteran's treating physician also suggest that the disability 
may be worse

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  VA regulations provide that if the report of an 
examination does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2 (1996); 
see 38 C.F.R. § 19.9 (1996).  Where the Board makes a 
decision based on an examination report which does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993)

At a hearing before the undersigned in February 2001, the 
veteran testified that he received treatment for the 
disabilities at issue several times a month at the Richmond, 
Virginia VA Medical Center.  The claims folder does not 
contain treatment records for the period subsequent to March 
1999.  Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is 
deemed to have constructive knowledge of certain documents 
which are generated by VA agents or employees, including VA 
physicians.  Id. at 612-13.  

If those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

In light of the foregoing, the Board is REMANDING the case 
for the following actions:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claims that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records, including all records 
of the veteran's treatment at the 
Richmond VA Medical Center.

2.  The RO should contact the veteran's 
treating physician, Joel A. Blum, M.D., 
and request that he clarify the extent of 
disability resulting from the veteran's 
PTSD standing alone.  Dr. Blum should, if 
possible assign a GAF attributable to 
PTSD.  Dr. Blum should also state whether 
PTSD, alone, is of such severity as to 
prevent the veteran from maintaining 
gainful employment.  The doctor should 
also be provided with the current 
criteria for 70 percent and 100 percent 
evaluations under 38 C.F.R. § 4.130 
(2000), and be requested to comment on 
whether the veteran's PTSD is manifested 
by any of the symptoms envisioned for a 
70 percent or 100 percent evaluation 
under that regulation.

3.  If Dr. Blum is unable to provide the 
opinions requested in the previous 
paragraph, the veteran should be afforded 
an appropriate examination to obtain that 
information.  The examiner should review 
the claim folder and note such review in 
the examination report.  

4.  The veteran should be afforded an 
examination to determine the current 
severity of his service- connected 
residuals of fractures of the right 
distal radius and the left distal radius.  
All studies deemed appropriate by the 
examining physician, including X-rays and 
range of motion studies in degrees, 
should be performed, and all findings 
should be set forth in detail.  The 
examiner should review the claims folder 
prior to examination.  In the report of 
the examination, the physician should 
respond specifically to each of the 
following items:

The examiner should determine whether the 
residuals of the distal radius fractures 
are manifested by weakened movement, 
excess fatigability, or incoordination.  
Such inquiry should not be limited to 
muscles or nerves.  These determinations 
should, if feasible, be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if any benefit sought on appeal remains denied, 
the case should be returned to the Board.  The veteran is 
advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




